Opinión disidente
del Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 10 de mayo de 1978
Estoy de acuerdo con la opinión del Tribunal en cuanto concluye que el tratamiento prescrito por el Dr. Nieves ni fue inadecuado ni permite inferencia alguna de negligencia. Tampoco hay base para responsabilizar al Hospital Presbi-teriano por la atención prestada a Eric desde su ingreso a dicho hospital y hasta el 1 de enero de 1966. Difiero, sin embargo, de que no incurriera en negligencia el Hospital el 1 *224de enero, cuando se produjo un fallo cardio respiratorio en el bebé, que a su vez causó una falta de oxígeno, o anoxia, con-dición que se mantuvo durante hora y media, sin que durante ese espacio de tiempo crítico se diera a la criatura trata-miento alguno. Además, considero que en el campo de las ma-yores probabilidades, es razonable inferir que el tétano fue contraído por el niño en el Hospital y no en Comerío.
Decía Eduardo Bonnier, Tratado de las Pruebas, tomo 1, pág. 9, que “[si] la ciencia del Derecho se dirige a establecer la conciencia humana, por su objeto, que no es otro que la con-sagración de las reglas de la justicia en cuanto interesa a la sociedad su sostenimiento, esta ciencia responde igualmente a una necesidad de la humanidad, cuando se pone por objeto, en la esfera que le está señalada, el descubrimiento de la ver-dad, tan necesaria a la inteligencia del hombre como es la justicia a su conciencia. Descubrimos la verdad cuando hay conformidad entre nuestras ideas y los hechos del orden físico o del orden moral que deseamos conocer. Probar es establecer la existencia de esta conformidad.” De aquí se deduce que probar no significa establecer con exactitud la certeza de un hecho. Así lo reconoce la Ley de Evidencia cuando dice:
“La ley no exige aquel grado de prueba que, excluyendo la posibilidad de error, produzca absoluta certeza; porque tal prueba es rara vez posible. Sólo se exige la certeza moral, o un grado de prueba que produzca convicción en un ánimo no pre-venido.” 32 L.P.R.A. see. 1624.
Es regla absoluta de exclusión en materia de prueba que jamás puede darse por probado lo imposible. Pero lo imposi-ble no es lo improbable. Aceptar la comprobación jurídica de un hecho a base de posibilidades es especular. El convenci-miento moral sobre la verdad desde el punto de vista de las pruebas es el convencimiento a que llega el juez sobre cuáles son las mayores probabilidades — qué es lo que con mayor probabilidad ocurrió — basado ese convencimiento en su razo-namiento lógico, en sus propios conocimientos y experiencias *225sobre los aconteceres humanos, sin que en ello intervengan elementos de prejuicio o de pasión. La función de aquilatar las pruebas compete por tanto al juzgador de los hechos; al juez de instancia. No nos compete a nosotros, que sólo tene-mos ante nos récords mudos e inexpresivos. Por eso, cuando decidamos sustituir nuestro propio criterio por el del juez de instancia respecto a cuál es la verdad, debemos hacerlo sola-mente cuando sea claro y patente que el juez de instancia se equivocó, o que abusó de su discreción jurídica. En el caso ante nos, no encuentro base para alterar las determinaciones que sobre los hechos hizo el distinguido magistrado que dictó la sentencia recurrida.
Hemos reconocido que esta sabia norma de abstención tiene excepciones, entre ellas cuando se trata de prueba peri-cial y de prueba documental. No obstante, la excepción en cuanto a prueba pericial no puede ser absoluta pues los peri-tos son seres humanos sujetos a todas las flaquezas de la con-dición humana. Es frecuente que los peritos se contradigan unos a otros y que un perito se contradiga a sí mismo. Ade-más, las opiniones de los peritos de nada sirven si no están enmarcadas en los hechos probados, sea por prueba directa, sea por inferencias y presunciones. El propósito de la prueba pericial es ilustrar sobre materia que pertenece a un campo especializado para que el juez, a base de un conocimiento adi-cional, pueda juzgar y determinar cuál es la verdad. Frente a prueba pericial controvertida tiene por necesidad que pre-valecer como cierto aquello que con mayores probabilidades debió ocurrir.
La opinión de este Tribunal plantea si el daño al cerebro de Eric se produjo como consecuencia de los espasmos que sufrió antes del 1 de enero, o como consecuencia del fallo car-dio respiratorio y la anoxia que se prolongó durante hora y media el 1 de enero, tiempo durante el cual el cerebro de Eric no recibió oxígeno. Decir que el daño al cerebro fue causado antes del 1 de enero es basar esa conclusión en una posibili-*226dad. Eso es conjeturar. Un espasmo es una contracción muscular más o menos prolongada que se produce involuntaria-mente. Diccionario Terminológico de Ciencias Médicas, Salvat, 8va. ed.; Stedman, Medical Dictionary, ed. 1976; Schmidt, Attorneys’ Dictionary of Medicine, vol. 2, pág. 5-79. Un es-pasmo no necesariamente paraliza la respiración ni la circu-lación de la sangre. Como más adelante señalo, hasta el epi-sodio del 1 de enero Eric no tuvo obstrucción respiratoria. Un fallo cardio respiratorio implica por el contrario, para-lización de la respiración, que es la vía de acceso del oxígeno a los pulmones, e interrupción del bombeo de sangre a través del sistema circulatorio. No puede haber duda que si falta oxígeno al cerebro éste se afecta.
Un hospital no es, ni puede ser, un mero proveedor de una cama en un cuarto para que allí repose un paciente. Aparte de proveer esa facilidad, el hospital debe estar pre-parado para prestar en cualquier momento la asistencia téc-nica médica y paramédica necesaria para salvar la vida de un paciente. Y aquí, Eric reposó en su cama del hospital, afec-tados sus esenciales signos vitales de corazón y pulmones durante hora y media sin que ese personal médico y para-médico algo hiciera, excepto avisar al médico de cabecera del niño y esperar hora y media a que dicho médico llegase.
Dado el carácter de gravedad del menor, su enfermedad y el cuadro crítico que presentaba de dificultad respiratoria, fue irrazonable que no se le diera atención médica de emer-gencia durante hora y media. No se le dio oxígeno, no se llamó a un médico residente del Hospital. Ni tan siquiera le dieron respiración artificial, para lo cual estaban entrenadas todas las enfermeras — graduadas y prácticas — según lo declaró la Sra. Rufina Aguirre de Torres, Directora del Departamento de Enfermeras del Hospital Presbiteriano. ¿Qué hubiese hecho cualquier enfermera, que por sus conocimientos debía advertir que a Eric se le escapaba la vida, si Eric hubiese sido su hijo? ¿Se hubiese cruzado de brazos, en actitud con-*227templativa, en espera de un médico que tardó' hora y media en venir? A mi juicio la actitud pasiva e indolente no puede calificarse de otra forma que de negligencia crasa e imperdo-nable.
No hay prueba en el récord que demuestre que antes del primero de enero de 1966 Eric sufriera una obstrucción respi-ratoria que requiriera como parte de una buena práctica médica el administrarle un tubo endotraqueal o una traqueo-tomía. El récord médico indica que Eric presentaba episodios de espasmos, convulsiones, cianosis e intranquilidad, pero no de una obstrucción respiratoria. Así lo reconoce la opinión de este Tribunal cuando dice:
“El récord médico indica que Eric presentaba episodios de espasmos, convulsiones, dificultades respiratorias, cianosis e in-tranquilidad, pero no de una obstrucción respiratoria que requi-riera como parte de una buena práctica médica el administrarle un tubo endotraqueal o una traqueotomía.”
Quiere esto decir que la única prueba en el récord del Hospital, de obstrucción a la respiración es la relativa al fallo cardio respiratorio que privó de oxígeno el cerebro de Eric el 1 de enero. Si hasta el 1 de enero no hubo obstrucción a la respiración ni fallo cardíaco, ¿puede dudarse de que fuera el episodio del 1 de enero el causante de la anoxia que determinó la condición mental que ahora padece Eric?
Examinemos la causa del tétano. El tétano no es una en-fermedad nueva. Se conocía en los tiempos de Hipócrates. Los antiguos la reconocían como azote particular de mujeres par-turientas, bebés recién nacidos y soldados heridos. Cantor, Traumatic Medicine & Surgery for the Attorney, vol. 9, pág. 312. La produce un germen anaeróbico, es decir, que se desarrolla en ausencia de oxígeno, al tener acceso a la co-rriente sanguínea a través de una herida, en especial heridas profundas o allí donde se devitaliza el tejido y ocurre la necrosis. Señala Cantor, op. cih, pág. 313:
*228“El sitio de la herida influye en el riesgo de que se desarrolle tétano; el área entre el ombligo y las rodillas conlleva el mayor riesgo; la oportunidad de que heridas en la cabeza se compliquen por el tétano son menores, pero cuando ello sucede la infección es frecuentemente letal.”
Y en la sección titulada Surgical Infections del capítulo 30 de la obra Lawyers’ Medical Cyclopedia, vol. 4, sec. 30.21, se señala:
“El organismo puede lograr entrar al cuerpo por vía de heridas, no importa cuán pequeñas, y en el caso de bebés recién nacidos vía el corte del cordón umbilical.”
Entre las clasificaciones clínicas del tétano se halla el tétano neonatorum, designado como una infección del tocón {stump) umbilical de niños recién nacidos. Cantor, op. cit., pág. 320. El período usual de incubación, (1) es decir, desde que el germen tiene acceso al organismo humano hasta que sus exotoxinas afectan al sistema nervioso y se manifiestan los síntomas de la enfermedad, es de 6 a 15 días. Cantor, op. cit., pág. 320, Lawyers’ Medical Cyclopedia, sec. 30.21, pág. 208. Mientras más breve sea el período de incubación más virulenta o maligna es la enfermedad y más improbable la recuperación del paciente. Cantor, op. cit., pág. 329; Gray, Attorneys’ Textbook of Medicine, tomo 1, sec. 1.71.
Los síntomas y signos del tétano comienzan a manifes-tarse a base de irritabilidad y dolor de cabeza. En los niños recién nacidos aparece una fase tipo catarral, el niño tiene secreciones, y se torna irritable e intranquilo, tiene dificultad en tragar, y luego aparecen la rigidez, particularmente del cuello y la espalda, el trismus, o tranque de las mandíbulas, los espasmos musculares y las convulsiones y los fallos car-dio respiratorios. Gray, op. cit, see. 40.18(1); Cantor, op. *229cit., pág. 319; testimonio del Dr. Oliver, T.E., vol. II, pág. 151 ss.
Como en toda enfermedad infecciosa, es de particular im-portancia para la prevención del tétano que se observen las más rigurosas medidas de asepsia tanto en el proceso de in-tervenir quirúrgicamente con una persona como en el tra-tamiento posterior. No creo que esto se discuta.
Teniendo presente estas consideraciones sobre el tétano, atendamos al caso particular de Eric. Este niño nació en el Hospital demandado el 15 de diciembre de 1965. Se le cortó el cordón umbilical y se le practicó una circuncisión. Se le mantuvo en el Hospital hasta el 18 de diciembre en que él y su madre fueron dados de alta. Ese mismo día fue llevado a casa de sus abuelos en Comerío y ese mismo día advirtió su madre los primeros síntomas de anormalidad, pues se mostraba in-tranquilo y lloraba, condición que fue empeorando hasta que el 22 de diciembre notó secreciones nasales y ya el 23 y el 24 tenía tranque en la boca, que no le cedía para permitir la introducción de un gotero. Ya estaba completo el cuadro que señalaba inequívocamente el diagnóstico de tétano.
La opinión de este Tribunal sugiere la posibilidad de que el germen del tétano tuviera acceso al sistema de Eric en Co-merío porque por cerca de la casa en que estaba pasaba un río y porque a ese río se echaban desperdicios y basura. Con-venimos en que esa es una posibilidad. Supone ello que el ger-men tuvo acceso al cuerpo de Eric por una de dos entradas: donde se cortó el cordón umbilical o en el área de corte de la circuncisión. Es de suponer, además, que uno u otro portal de entrada del germen estuvo al descubierto para que algún in-secto llevase allí el germen, o lo llevase el viento, o que lo llevare alguna persona que manipulara al bebé. Todas son posibilidades.
Hay otras posibilidades que no menciona la opinión de este Tribunal. Hay prueba en el récord de la presencia de ratones y de cucarachas en el patio del Hospital, hacia el cual *230daba una escalera cercana al nursery, por cuyas paredes dis-curría un sistema de tubería. ¿Puede descartarse la posibili-dad de que en tales circunstancias no hubiera la asepsia ade-cuada en el hospital en el cual pasó los primeros días de su vida?
Sin duda es conjeturar escoger sin más una de esas posi-bilidades. Pero, como hemos señalado, y esta es la doctrina a que parece acogerse la opinión de este Tribunal, la verdad jurídica, en ausencia de prueba directa, ha de deducirse a base de las mayores probabilidades, teniendo en cuenta las circunstancias presentes. Veamos cuáles son estas circunstan-cias.
Se dice en la opinión del Tribunal que el período usual de incubación del germen del tétano fluctúa entre cuatro y quince días, tomando como mínimo el período de cuatro días no em-pece ser seis días el mínimo reconocido mayoritariamente. Se señala por otra parte, que “puede producirse en términos de horas.” Las mayores probabilidades, base en que se apoya la verdad jurídicamente aceptable, no pueden a su vez ba-sarse en lo excepcional. Lo excepcional aquí y posible es que el período de incubación fuera de horas. Lo usual y lo probable es que fuera entre seis y quince días. Aquí los síntomas comenzaron a manifestarse el 18 de diciembre, día en que se dio de alta del Hospital a Eric. ¿Es más probable que el ger-men tuviera acceso a su organismo ese mismo día, en Comerío y que horas después ya hubiese incubado y producido los sín-tomas? ¿O es más probable que el acceso se produjese en el Hospital y la incubación se tomase el período usual?
Más aún, si el bebé contrajo el tétano en Comerío y pocas horas después ya se había producido la incubación, estaría-mos sin duda frente al más virulento caso de la enfermedad. Hemos señalado que mientras más breve sea el período de incubación más improbable es la recuperación. Así lo acepta la opinión de este Tribunal, que adopta el siguiente pronun-ciamiento del Departamento de Pediatría de la Universidad de *231Tulane: “La prognosis es relativamente buena si la incubación ocurre después del séptimo día de vida, pero es extremada-mente pobre si los síntomas aparecen más temprano.” The Journal of Pediatrics, vol. 42, pág. 351. En nuestro caso, no empece que se trataba de un niño recién nacido, excepto por la complicación que surgió el 1 de enero y que se mantuvo in-tratada por hora y media causando el daño al cerebro que ha hecho de Eric un retardado mental, la enfermedad no fue fatal a pesar de la alta tasa de mortalidad por tétano en casos de infantes, que señala la opinión del Tribunal. La en-fermedad en el caso de Eric no le ocasionó la muerte. No fue tan corto, por tanto, el período de incubación. Tuvo lógica-mente que ocurrir la infección mientras Eric era paciente del Hospital Presbiteriano, y en tal caso ello no hubiere ocurrido si hubiese habido la asepsia necesaria y que es de esperarse que haya en un hospital.
No hemos pasado por alto que el tribunal a quo no conclu-yó que el tétano neonatorum fuera contraído por Eric en el Hospital Presbiteriano. Tampoco concluyó que fuera con-traído en Comerío. Sugiere la opinión de este Tribunal que, no habiéndose planteado la cuestión por los demandantes, ya fuere vía solicitud de enmiendas a las determinaciones de hechos ante el tribunal a quo, o ya en revisión ante nos, (2) “[es] injustificada la especulación sobre el origen del tétano.” Con todo respeto a ese criterio, debo señalar que los recursos de revisión se dan contra la sentencia y no contra sus funda-mentos. El tribunal a quo halló incurso en responsabilidad al Hospital Presbiteriano y declaró con lugar la demanda. El Hospital pretende convencer a este Tribunal de que tal sen-tencia es errónea porque no incurrió en conducta negligente. ¿Pretende este Tribunal que si hallásemos que la única base de responsabilidad del Hospital fuese que por su descuido Eric contrajo el tétano, no tendría derecho a una sentencia a *232su favor porque no se ha planteado ante nos? Si fuese así, seríamos un Tribunal de tecnicismos; no un Tribunal de Justicia.
Señalamos en Collado v. E.L.A., 98 D.P.R. 111, 114 (1969), que como el objeto de la revisión es la sentencia y no sus fundamentos, podía este Tribunal, y así lo hizo, deter-minar si bajo los hechos probados concurrió algún acto negli-gente generador de responsabilidad de la parte demandada. En Coll v. Picó, 82 D.P.R. 27 (1960), se negó este Tribunal a considerarse obligado por admisiones y estipulaciones de las partes en su misión de aplicar el Derecho, subrayando que “. . . en virtud de esa facultad el Tribunal está en libertad de aplicar la norma que estime pertinente y adecuada, aun-que sea separándose de las alegaciones, admisiones o acuerdos de los litigantes.” Con mucha más razón estamos en libertad de investigar, al revisar una sentencia, la totalidad de la prueba y formular aquellas determinaciones que esa prueba justifique, y que constituyan el balance más racional, justi-ciero y jurídico de la misma. Sanabria v. Sucn. González, 82 D.P.R. 885, 995 (1961). En Piovanetti v. Vivaldi, 80 D.P.R. 108, 121 (1957), seguido en Dávila v. Valdejully, 84 D.P.R. 101, 105 (1961) y en Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 711 (1965), expresamos “que la norma general de que en apelación este Tribunal no conocerá ni resol-verá ninguna cuestión que no haya sido planteada o resuelta por el tribunal de cuya sentencia se apela no es un dogma inquebrantable sino que tiene numerosas excepciones y limita-ciones.” Ratificamos en Santiago, supra, pág. 712 “que debe-mos descartar la arcaica teoría de que un apelante nunca puede variar en apelación su teoría del caso.” Refiriéndonos a lo resuelto en Piovanetti, dijimos: “Expresamos que dicha teoría sólo constituye un ritualismo incompatible con la exi-gencia de fallar los casos en sus méritos.” Por esos mismos fundamentos tengo que rechazar que se pretenda que estamos impedidos en el caso ante nos de determinar dónde, cuándo y *233por qué contrajo tétano Eric. Determinarlo con certeza es imposible. Determinarlo jurídicamente, es decir, conforme a las deducciones lógicas que el examen de la totalidad de la prueba exige, es a mi juicio obligación de este Tribunal para poder hacer cumplida justicia. La justicia jamás debe ser aprisionada por los tecnicismos.
Debería confirmarse la sentencia recurrida.

(1) “Incubación” es definido por el Diccionario de la Real Academia Española de la Lengua así: “Desarrollo de una enfermedad desde que em-pieza a obrar la causa morbosa hasta que se manifiestan sus efectos.”


(2)Los demandantes recurrieron también ante nos para impugnar como inadecuadas las cantidades concedidas como indemnización.